Citation Nr: 1223040	
Decision Date: 07/02/12    Archive Date: 07/13/12

DOCKET NO.  09-29 016	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) for accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter in law

ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran had active military service from July 1943 to January 1946.   He died in August 2008.  The appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The appellant testified before the undersigned Veterans Law Judge during a videoconference hearing held in July 2010.  A copy of the hearing transcript has been associated with the claims file.

The case was most recently before the Board in February 2012.  At that time, the Board denied entitlement to service connection for the cause of the Veteran's death; entitlement to an increased rating for an acquired psychiatric disorder, to include a mood disorder and post traumatic stress disorder (PTSD), in excess of 30 percent for accrued benefits purposes; and, entitlement to dependency and indemnity compensation (DIC) pursuant to the provisions of 38 U.S.C.A. § 1318.  The claim for a TDIU, for accrued benefits purposes, was remanded for adjudication by the agency of original jurisdiction. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a) (2) (West 2002).

FINDINGS OF FACT

1.  A claim for entitlement to TDIU was pending at the time of the Veteran's death in August 2008.

2.  The appellant filed a claim for accrued benefits within a year of the Veteran's death.

3.  At the time of the Veteran's death, service connection was in effect for bilateral hearing loss, evaluated as 60 percent disabling; mood disorder, evaluated as 30 percent disabling; and, tinnitus, evaluated as 10 percent disabling.  The combined service connected disability rating assigned was 80 percent.

4.  Evidence in the claims file at the time of death did not indicate that the Veteran's service connected disabilities rendered him unemployable.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU were not met at the time of the Veteran's death.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Here, the VCAA duty to notify was partially satisfied by way of a letter sent to the appellant in September 2008 that addressed all notice elements and was sent prior to the initial RO decision in this matter.  The notice letter specifically included an explanation of the evidence and information required to substantiate an accrued benefits claim, and an explanation of the claims pending at the time of the Veteran's death.  The Board notes that the September 2008 notice, did not inform the appellant of what conditions for which the Veteran was service-connected.  However, this notice defect has not resulted in prejudice, as the appellant has demonstrated that she was already aware of the Veteran's service- connected disabilities; and she had acted as the Veteran's guardian prior to his death.  

Additionally, the issue was properly re-adjudicated in July 2009, which followed the September 2008 notice letter.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).

The Board also finds that the September 2008 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In that letter, the appellant was notified that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Consequently, a remand of the accrued benefits issue for further notification of how to substantiate the claim is not necessary.

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issue on appeal.  The Veteran's service treatment records were associated with the claims file when he died, as were treatment records and examination reports from the VA Medical Center (VAMC).  The appellant has submitted additional VA treatment records that were constructively in the possession of VA at the time of the Veteran's death.  Thus, to the extent warranted in connection with entitlement to accrued benefits, VA has properly assisted the appellant.

The Board remanded this claim in February 2012 for the RO/AMC to refer the TDIU claim for a medical opinion by a specialist to determine the effects of his service-connected acquired psychiatric disorder including a mood disorder and PTSD, bilateral hearing loss, and tinnitus on his ability to obtain and maintain employment.  

Upon further research, the Board has determined that it erred in requesting a medical opinion in this case.  As such the evidence developed by this remand will not be considered by the Board in its determination.  While there are some exceptions to the rules regarding additional evidence subsequent to a Veteran's death in accrued benefits claims, VA opinions, if obtained after the death of the payee, are not among the exceptions, since this evidence is not "in the file" at the time of death.  It is possible, that a VA opinion had been sought in order to clarify evidence.  In such a case, while the opinion may have been requested to obtain clarification of the medical evidence of record, in retrospect the opinion request should not have been made because newly obtained evidence cannot be used in adjudicating a claim for accrued benefits under 38 U.S.C.A. § 5121(a) and 38 C.F.R. § 3.1000(a); simply put, the opinion cannot legally be used in deciding the claim for accrued benefits.

In Ralston v. West, 13 Vet. App. 108, 113 (1999) it was stated that "[I]n his motion for clarification, the Secretary correctly states that entitlement to accrued benefits must be determined based on evidence that was either physically or constructively in the veteran's file at the time of his death.  See 38 U.S.C. § 5121(a); Hayes v. Brown, 4 Vet.App. 353 (1993) (certain records deemed to be in file at time of death).  The Secretary then argues that this statute prohibits the Board from securing additional evidence as the Court had ordered in its memorandum decision.  The Secretary essentially requests that, notwithstanding the inadequacy of the record, the Court reconsider its decision and remand the matter to the Board without ordering it to secure a medical opinion.  After reviewing the evidence, the Court will accept the Secretary's concession that a remand is appropriate for the Board to provide adequate reasons and bases for its decision without securing a medical opinion.  See Hayes, supra."  

The Board has thoroughly reviewed all the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

Accrued benefits

Accrued benefits are periodic monetary benefits (other than insurance and servicemen's indemnity) to which an individual was entitled at death under existing ratings or decisions and under laws administered by the VA Secretary, or those based on evidence in the file at date of death and due and unpaid, that shall, upon the death of such individual, be paid to the surviving spouse or other appropriate party.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2011); 38 C.F.R. § 3.1000 (2011). While an accrued benefits claim is separate from a veteran's claim filed prior to death, the accrued benefits claim is derivative of the veteran's claim; thus, an appellant takes the veteran's claim as it stood on the date of death, but within the limits established by law.  Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).  For a surviving spouse to be entitled to accrued benefits, the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision. Jones v. West, 136 F.3d 1296, 1299   (Fed. Cir. 1998). 

The Veteran filed a TDIU claim in December 2007 prior to his death indicating that he was unemployable by reason of his service connected disabilities.   The Veteran died in August 2008, prior to a decision on his TDIU claim, and it was therefore pending at the time of his death.  Moreover, the appellant filed her claim for accrued benefits in August 2008, within a year of the Veteran's death.  Consequently, the appellant has met the threshold requirements of the claim for purposes of accrued benefits and the Board will address the claim on the merits.  As noted above, the Board can only consider evidence in the claims file or constructively in VA's possession at the time of death.  See Ralston, 13 Vet. App. at 113.  The medical opinion dated March 2012 received subsequent to the February 2012 Remand is not for consideration by the Board in this determination.

TDIU

When the appellant's application for accrued benefits was adjudicated in February 2008, the RO addressed the disability levels of each of the Veteran's service-connected disabilities for accrued benefits purposes.  The RO determined that the Veteran's service-connected disabilities had not increased before his death and that increased benefits were not warranted for accrued benefits purposes.  The RO also found that a total rating was not warranted.   

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service- connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Under the applicable regulations, a TDIU may be granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining or obtaining of substantially gainful employment.  Under 38 C.F.R. § 4.16, if there is only one service- connected disability, it must be ratable at 60 percent or more to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there must be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).

For a Veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places the claimant in a different position than other Veterans with the same disability rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the particular Veteran is capable of performing the physical and mental acts required by employment, not whether that Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In discussing the unemployability criteria, the Court, in Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated in essence that the unemployability question, i.e., the ability or inability to engage in substantial gainful activity, must be looked at in a practical manner, and that the thrust of the inquiry was whether a particular job was realistically within the capabilities, both physical and mental, of the Veteran involved.

As noted, at the time of the Veteran's death, service connection was in effect for a psychiatric disorder, rated as 30 percent disabling;  hearing loss rated as 60 percent, and tinnitus rated as 10 percent disabling.  The total disability rating was 80 percent as of March 2007.  The Veteran was thus eligible for a TDIU on a schedular basis.   

It is VA's policy that all veterans who are unable to secure a substantially gainful occupation by reason of service- connected disabilities "shall be rated totally disabled."  See 38 C.F.R. § 4.16(b).   There was, however, no evidence indicating that the Veteran was unable to secure a substantially gainful occupation by reason of service connected disabilities at the time of his death.  

Historically, the Veteran underwent a VA examination in August 2007.  He had not been previously evaluated by VA for claims purposes and reported no history of mental health treatment in service or post service.  The Veteran retired in 1990.  He lived in his own home.  He got up about 5:30 to 6:30 in the morning and performed all his own personal hygiene.  He bowled and regularly exercised with his wife.  He did some household tasks, although he did not drive or handle money.  The Veteran was noted to be fit, casually dressed, well groomed, friendly and cooperative.  There was no evidence of homicidal or suicidal ideation, delusions, or paranoia.  His thought process was logical, and goal oriented.  Speech was articulate; and, motor function was intact.  He was oriented and had reasonable math skills.   The examiner estimated that he had below average intelligence function due to memory problems, although with his wife present he appeared to be a reliable historian.  He had difficulty with cognitive functions, short term and long term memory, and with comprehension.  A GAF of 55 was assigned.  The diagnoses were mood disorder, NOS with anxiety and depression. 

The examiner summarized noting that the Veteran's service connected mood disorder symptoms/mental disorder signs and symptoms associated with anxiety and depression would only caused occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks as he showed satisfactory routine behavior, self care, and normal conversation.  However, the Veteran's cognitive disorder, which was not specifically associated with his military service would likely cause total occupational and social impairment due to severe memory problems.

A September 2007 VAMC audiology report noted that the Veteran was seen for an evaluation and issuance of bilateral hearing aids.  He reported a significant improvement in his hearing ability and stated that the hearing aids provided clear sound quality and ample volume.

Subsequent to his death, by rating action in December 2011, service connection for PTSD  was granted for accrued benefits purposes, and combined with the previously service connected psychiatric disorder (mood disorder, NOS).  The assigned 30 percent evaluation remained unchanged.
During the pendency of the accrued benefits claim and appeal, the appellant and her daughter in law, submitted multiple statements and medical evidence.  

In consideration of the evidence of record, the Board finds that the Veteran's service-connected disabilities did not preclude him from securing and following a substantially gainful occupation.  The evidence did not show that the Veteran's service-connected mood disorder disability had worsened since the VA examination in August 2007 in which the examiner opined that the Veteran's service connected mood disorder and symptoms associated with anxiety and depression would only caused occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks.  However, his non-service connected cognitive disorder would likely cause total occupational and social impairment due to severe memory problems.  Likewise, his service connected hearing disorder, was treated with bilateral hearing aids in September 2007, with satisfactory results.  

The Veteran's service-connected disabilities, bilateral hearing loss, evaluated as 60 percent disabling; mood disorder, evaluated as 30 percent disabling; and, tinnitus, evaluated as 10 percent disabling; while having a considerable effect on the Veteran's employability did not of themselves prevent him from employment.  His mental disorder was rated as moderate in his August 2007 VA examination; while his hearing disorder was treated with hearing aids in September 2007 with satisfactory results.  Instead, the Veteran's non-service-connected atrial fibrillation, dementia, congestive heart failure, and pancreatic cancer contributed to his unemployability.   The mental disorders examiner opined that his nonservice dementia alone caused him to be unemployable.  However, only service-connected disabilities are for consideration regarding the TDIU claim.

In sum, the evidence of record (or constructively of record) at the time of the Veteran's death did not show that his service-connected disabilities precluded him from securing and following a substantially gainful occupation.  See 38 C.F.R. § 4.16(b) (1991).  Therefore, the Board concludes that the appellant's TDIU claim for accrued benefits purposes must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990); see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to TDIU for accrued benefits purposes is denied. 




____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


